United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, Fort Belvoir, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1407
Issued: February 13, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 14, 2019 appellant filed a timely appeal from a May 23, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a diagnosed medical
condition causally related to the accepted January 22, 2019 employment incident.
FACTUAL HISTORY
On January 28, 2019 appellant, then a 66-year-old distribution facilities specialist, filed a
traumatic injury claim (Form CA-1) alleging that on January 22, 2019 he injured his head and back
1

5 U.S.C. § 8101 et seq.

when he slipped on ice on the ground and fell while in the performance of duty. He did not stop
work.
Appellant submitted a February 3, 2019 a state workers’ compensation medical form from
Dr. Harry Wallus, Board-certified in emergency medicine. Dr. Wallus indicated that appellant fell
on January 22, 2019 and diagnosed a compression fracture. He checked a box marked “yes”
indicating that appellant’s condition was a result of the January 22, 2019 incident. In a treatment
note of even date, Dr. Wallus noted that appellant initially presented to the emergency department
on January 25, 2019 complaining of worsening low back pain after slipping and falling at work,
landing on his sacrum and lumbar back.
In a February 3, 2019 medical report, Dr. Devin Keefe, Board-certified in emergency
medicine, provided that appellant presented with acute lumbar back pain and tenderness in the
lower spine over L4-5, as well as bowel dysfunction after a mechanical slip and fall. The same
day, appellant underwent a computerized tomography (CT) scan of his abdomen and pelvis
interpreted by Dr. Jonathon Lee, a Board-certified diagnostic radiologist. Dr. Lee found a T12
superior endplate compression fracture with 10 percent vertebral body height loss. Appellant also
underwent a magnetic resonance imaging (MRI) scan of his lumbar spine interpreted by Dr. Mark
Giovannetti, a Board-certified diagnostic radiologist. Dr. Giovannetti found a compression
deformity along the superior endplate of T12 with approximately 10 percent loss of height of the
body. Based on this information, Dr. Keefe diagnosed appellant with a T12 superior endplate
compression fracture and noted that the injury was new based on a previous October 22, 2018 CT
scan that did not reveal a fracture. In his discharge instructions, he explained that compression
fractures of the spine were typically caused by a compressing force, such as an auto accident or a
fall.
In a development letter dated April 15, 2019, OWCP informed appellant that his claim
initially appeared to be a minor injury that resulted in minimal or no lost time from work and that
continuation of pay was not controverted by the employing establishment, and thus, limited
expenses had, therefore, been authorized. However, a formal decision was now required. OWCP
requested that appellant submit a narrative medical report from his physician, which contained a
detailed description of findings and diagnoses, explaining how the reported incident caused or
aggravated his medical condition. It afforded him 30 days to respond. Appellant did not submit
any additional evidence.
By decision dated May 23, 2019, OWCP denied appellant’s traumatic injury claim, finding
that he had not submitted medical evidence containing a medical diagnosis in connection with the
claimed employment injury. It concluded, therefore, that the requirements had not been met to
establish an injury as defined under FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
2

Id.

2

time limitation of FECA,3 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment incident
at the time, place, and in the manner alleged. Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.6
Rationalized medical opinion evidence is required to establish causal relationship. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.7 Neither the mere fact that a disease or condition
manifests itself during a period of employment, nor the belief that a disease or condition was
caused or aggravated by employment factors or incidents is sufficient to establish causal
relationship.8
ANALYSIS
The Board finds that the case is not in posture for decision.
In support of his claim, appellant provided a February 3, 2019 state workers’ compensation
medical form from Dr. Wallus wherein he noted that appellant fell on January 22, 2019 and
diagnosed a compression fracture as a result.
In a February 3, 2019 report, Dr. Keefe diagnosed a T12 superior endplate compression
fracture based on a review of a CT scan of appellant’s abdomen and pelvis and an MRI scan of his
lumbar spine, specifically noting that the findings were new in comparison to an October 22, 2018
diagnostic study that revealed no positive findings.
3

J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5
R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

K.L., Docket No. 18-1029 (issued January 9, 2019); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee),
10.5(q) (traumatic injury and occupational disease defined, respectively).
7

H.B., Docket No. 18-0781 (issued September 5, 2018).

8

D.H., Docket No. 18-1410 (issued March 21, 2019).

3

As the medical evidence of record establishes a diagnosed condition, the case must
be remanded for consideration of the medical evidence with regard to the issue of causal
relationship. Following such further development as deemed necessary, OWCP shall issue a de
novo decision.9
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the May 23, 2019 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this opinion of the Board.
Issued: February 13, 2020
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

E.C., Docket No. 19-0854 (issued October 17, 2019).

4

